Citation Nr: 1749862	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder. 

2.  Entitlement to service connection for right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to September 1981 and from November 1981 to April 1985.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2011 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.

In December 2012, the Veteran testified at a Travel Board hearing convened at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the record.  In December 2014 and again in August 2016, the Board remanded the issues on appeal for additional medical inquiry.  As sufficient efforts were made to obtain additional treatment records, a medical opinion and addendum, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the August 2016 remand, the Board noted that in August 2015, the Veteran requested another Board hearing (a videoconference hearing).  The Board denied that request, noting that a Board hearing will be granted to an appellant when requested per 38 C.F.R. § 20.700, but one had already been conducted in this case as to the issues currently on appeal.  It noted that no reason had been submitted as to why another Board hearing should be scheduled or why the prior hearing was not adequate.  Indeed, the undersigned observed that the hearing fully addressed the issues on appeal, and the evidence necessary to substantiate the claims.  See 38 C.F.R. § 3.103.  Additionally, it noted that the Veteran had not changed representatives since the hearing.  

In September 2016, the Veteran again asked for another hearing in these matters.  Here, while the Board notes that he has changed his accredited representative from American Legion to DAV, as reflected in a VA form 21-22 in favor of DAV signed by him in April 2017 and by a DAV representative in June 2017, he has still not submitted a reason as to why another Board hearing should be scheduled or why the prior hearing was not adequate.  Under the circumstances, the Board again finds that the hearing was adequate, and denies the request.


FINDINGS OF FACT

1.  A respiratory disorder was not manifest during service; pulmonary hypertension was not manifested in the first post service year and a respiratory disorder to include reactive airway disease is not otherwise related to service.  

2.  Arthritis of the right hand is a subsequent manifestation of already service-connected arthritis, and intercurrent causes of this disease have not been identified.


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include reactive airway disease, was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Osteoarthritis of the right hand, as a subsequent manifestation of service-connected arthritis of the left hand, was incurred during service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (b) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  

      A.  Duty to Notify

In December 2010 and January 2011 letters, the RO notified him of the evidence needed to substantiate claims for service connection.  This letter delineated the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  

      B.  Duty to Assist 

The RO assisted the claimant in the procurement of relevant records, associating the Veteran's lay statements, service treatment records, service personnel records, post-service VA treatment records, Social Security Administration (SSA) disability claim records and identified private treatment records with the claims file.  

In April 2015, the Veteran underwent VA examination for these claims, with an addendum obtained in September 2016.  The resulting reports are based on consideration of the Veteran's prior medical history, detailed BVA remand instructions, examinations and treatment records and lay contentions; the reports describes the disabilities in sufficient detail.  

With the exception of the Veteran's aforementioned request for an additional hearing, which is denied, neither the Veteran nor his representative has raised any [other] issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

During the hearing the Veterans Law Judge clarified the issues, explained the concept of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded twice for additional development, including examinations in which the Veteran's contentions were to be specifically considered.  The actions of the Veterans Law Judge supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A (a)(2).

II.  Service Connection

      A.  Laws

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases including arthritis and hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran contends that current respiratory disease, specifically reactive airway disease (RAD), and right hand disability are the result of service.  He also contends that his right hand disability is proximately due to his service-connected left hand disability (left index finger tendon removal and associated arthritis of the left hand), as he has had to overuse his right hand because of the left hand disability.  

      B.  Respiratory disorder

There is current respiratory disorder of pulmonary hypertension as noted on the April 2015 VA examination.  VA treatment records dated during the period of this claim also indicate that the Veteran has an ongoing diagnosis of RAD.  However, service treatment records show no complaint of treatment for or diagnosis of this or any other chronic respiratory problem.  The Veteran was diagnosed with allergic rhinitis in August of 1976 and upper respiratory infection in February 1982.  He had normal pulmonary function tests (PFTs) in August 1981 and May 1984.  At separation in April 1985, he elected not to undergo physical examination.

Following service separation, complaints and treatment for respiratory disorder to include RAD date from 2010.  Private treatment records reflect that the Veteran was treated for asthma under good control in April 2011.  VA treatment records show diagnosis of possible reactive airway disease/asthma in December 2010 although results of a PFT at that time were normal.  Subsequent records dated from 2011 show continued complaints and treatment for RAD.  

SSA records show that the Veteran filed a claim in 2010 and was found disabled in June 2011 due to arthritis of the bilateral hands and respiratory disease.  

In testimony before the undersigned in 2012, the Veteran reported that his respiratory condition RAD was diagnosed 14 years earlier.  

VA April 2015 examination included a diagnosis of pulmonary hypertension and noted that a respiratory condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was as follows: 

There is no evidence in the service treatment record of any initial or ongoing respiratory complaint or diagnosis in the service treatment record. Further, the in service periodic examination in 1984 denied any respiratory complaints. Two routine PFT's were done during the Veterans service career and were normal. The Veteran reports being in the Prp program. Those service men assigned to the (elite) prp (nuclear defense) program were monitored closely regarding any health conditions. Had there been any significant medical problem the program would have required it to be investigated. The Veteran waived his right to an ETS examination. Had there been any significant ongoing medical problem the reasonable person would have desired examination and investigation of such an ongoing problem. A documented pulmonary consult at the VA did not support the diagnosis of reactive airway disease. Two documented more recent PFTs done at the VA health care facility support that consultation. The present respiratory symptoms are most likely consistent with and secondary to the pulmonary hypertension that has been evolving and documented by the cardiology service at the VA health care system.

The September 2016 addendum opinion was obtained in order to address all evidence related to the claim to include the Veteran's assertions that his allergic rhinitis relates to exposure during service to controlled environments and fiberglass insulation.  The examiner opined that a current respiratory disorder less likely than not (less than 50% probability) began in or is related to active service for the following reasons:

The author will divide the claim and complaints into upper respiratory disease and lower respiratory disease for clarification. Lower respiratory disease was appropriately addressed in the " respiratory DBQ". The only (lower) respiratory diagnosis that the author found evidence for was secondary pulmonary hypertension. The author's opinion stands unchanged regarding the findings of the respiratory DBQ. 
1) The inservice symptom of "nasal congestion" is an upper respiratory symptom and is not a diagnosis. 8/23/1976 the reported 3 day history of the symptom of nasal congestion was diagnosed as URI (upper respiratory infection). The common cold is associated with nasal congestion and is considered an upper respiratory condition. It is not the same as an allergic rhinitis diagnosis. Further, it would be addressed from a disability stand point in the sinusitis, rhinitis and other ENT DBQ. It has no association, causal relationship, or aggravation relationship to the lower respiratory condition secondary pulmonary hypertension. Nasal congestion/URI in the remote past has no relation to increased pulmonary vascular resistance associated with pulmonary hypertension.
2) A history of "strep" (sore throat) in the remote past is an ENT self-limiting condition that has no bearing on the present lower respiratory condition of secondary pulmonary hypertension. It has no association, causal relationship, or aggravation relationship to the lower respiratory condition of secondary pulmonary hypertension. Strep has no relationship to increased pulmonary vascular resistance.
3) "Allergic conjunctivitis" has nothing to do with the respiratory system. The inflamed eye is caused by contact with an allergen which creates an inflammatory response. It has no association, causal relationship, or aggravation relationship to the lower respiratory condition of secondary pulmonary hypertension. Allergic conjunctivitis has no relation to increased pulmonary vascular resistance.
4) Upper respiratory infection is a self-limited condition predominantly caused by a virus. The differential diagnosis is the common cold and or sinusitis. Either diagnosis have no association, causal relationship, or aggravation relationship to the lower respiratory condition of secondary pulmonary hypertension. Upper respiratory infection has as no relation to increased pulmonary vascular resistance.

The examiner supported his conclusions with citations to medical literature.  

The preponderance of the evidence indicates that respiratory disease was not incurred during service and is not otherwise related to service.  Indeed, the earliest post-service documentation of a respiratory disorder is in 2010, 15 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The September 2016 VA medical opinion evidence, which considered the Veteran's contentions and the service and post-service record, is wholly against the claim.  As the 2016 opinion is based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  It is uncontroverted by any other medical opinion evidence of record.  It is supported by the negative PFTs.  

The 2016 VA opinion is of more probative value than the lay statements and testimony in determining whether there is a nexus between current respiratory disability present and service.  This does not mean that the Board does not consider and weigh the lay assertions.  To the contrary, the Board has weighed them, and in fact ordered that they be considered by the medical examiner rendering the opinion in 2016.  However, on the issue of whether there was evidence of chronic disease, pulmonary hypertension, in service or within the initial post service year, or whether the current respiratory disability is otherwise related to service, the medical opinion evidence is more probative because it is rendered by a neutral medical professional who considered the reported history.  And this evidence preponderates against the notion that a respiratory disability was incurred in service, or pulmonary hypertension developed within one year of separation from service or is otherwise related to service.  Indeed, the medical evidence demonstrates an absence of documented disability for many years following service as well as medical opinion evidence that is wholly against the claim.  As this evidence is more credible than the lay assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theory is of significantly less probative weight when compared with the objective record, and the findings by the neutral 2016 VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

Pulmonary hypertension was not "noted" during service and he did not have characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303(b).  In fact, at an examination in May 1984 shortly before separation, the lungs and chest were clinically normal, and PFTs were normal.  To the extent that there is any argument of continuity, these findings establish that he did not have a medically chronic or regulatory chronic respiratory disability in service and did not have continuity of symptoms of any of the post service pathology.

As the preponderance of the evidence is against the claim of service connection for respiratory disease, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

      C.  Right Hand Disorder

A May 2017 VA orthopedic note reflects osteoarthritis in the right thumb.  A November 2010 VA X-ray of the hands notes mild osteoarthritic changes of the first (carpal metacarpal) CMC joint, left greater than right.  The Veteran testified that he was told by a treating source that his left hand arthritis was a systemic process that would lead to right hand arthritis.  

As to arthritis of the right hand, Veteran is currently service-connected for the degenerative arthritic condition of left hand arthritis awarded under diagnostic code (DC) 5003.  According to Compensation and Pension (Facts and Questions), degenerative arthritis is a systemic process that can involve many joints.  While the DC used by the RO is for a general degenerative arthritic disease process, this is the only area in which arthritis currently service-connected.  See 38 C.F.R. § 4.25 (b) (reflecting that arthritis is a single disease entity but that the disabling conditions are to be separately rated).  

As indicated above, 38 C.F.R. § 3.303 (b) establishes service connection for subsequent manifestations of a service-connected chronic disease at any later date, however remote, unless clearly attributable to intercurrent causes.  Here, the Veteran has osteoarthritis of the right hand, a chronic disease under 38 U.S.C.A. § 1101.  The Veteran also is service-connected for arthritis of the left hand.  The AOJ employed DC 5003 instead of 5010.  Further, there is no evidence of any intercurrent causes for the right hand osteoarthritis, and treatment records indicate the condition has been treated as a single disease process.  As such, the evidence shows that the Veteran's right hand osteoarthritis is related to service.

Consequently, service connection for osteoarthritis of the right hand is warranted.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303 (b).


ORDER

Service connection for a respiratory disorder, to include reactive airway disease is denied. 

Service connection for right hand arthritis is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


